Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The substitute specification of 6/29/2021 has been entered.
Drawings
The drawings filed 9/14/2021 have been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yaakov Citrin on Thursday September 23, 2021.
The application has been amended as follows: 
Claims 31 is deleted.
In claim 32, the dependency has been changed from “claim 31” to - - claim 26--.
Claims 33-39 are deleted.
Claim 44 is deleted.
In claim 40, line 10, the phrase –five thousand PSI—has been inserted before the term “pressure washer”.
In claim 40, line 10, the phrase –high pressure—has been inserted before the term “water nozzles”.
In claim 40, line 12, the phrase –high pressure—has been inserted before the term “water nozzles”.

The abstract has been deleted and replaced with the following:
-- Transit Cleaning Unit is able to clean the walls, overhead, insulators third rail covers and flooring of the subway systems in a minimum amount of time. It provides an effective means of providing a clean environment for the benefit of the customers.--
	On the first page of the specification, the heading “Cross-Reference to related Applications” and the sentence “This application claims priority under 35 U.S.C. 119(e) to U.S. Prov. Pat. App. No. 62/603,504 entitled “Transit Cleaning Unit” filed on June 5, 2017, now expired.” have been deleted.
	On page 18 of the specification (third full paragraph), the sentence “It should be understood that this example embodiment is illustrative of the concepts and technologies disclosed herein, and therefore should not be construed as being limiting in any way.”
	On page 18, fourth paragraph, line 3, the phrase “according to one example embodiment of the concepts and technologies disclosed herein” has been deleted.
On page 19, line 1, the phrase “according to an illustrative embodiment” has been deleted.
	On page 19, line 5, the phrase “which can be similar or even identical in some embodiments to the 5,000PI pressure washer 110 illustrated a described with reference to Figure 1” has been deleted.
	On page 19, first paragraph, the last sentence, the sentence “It should be understood that this example is illustrative and therefore should not be construed as being limiting in any way.” has been deleted.
On page 19, first full paragraph, the phrase “according to one example embodiment of the concepts and technologies disclosed herein.  According to various embodiments of the concepts and technologies disclosed herein, the” has been deleted and—The- - has been inserted in place thereof.

On page 20, line 4, the sentence “It should be understood that this example is illustrative and therefore should not be construed as being limiting in any way.” has been deleted.
On page 20, the first two full paragraphs have been deleted and replaced with the following:
--As shown in FIGURE 3, the solenoid-controlled overhead nozzle access valve 306A and the solenoid-controlled flooring nozzle access valve 306B can provide/block access to the overhead and flooring nozzles.  
As shown in FIGURE 3, the six-way directional valve 300 includes overhead piping 308.  The overhead piping 308 includes piping to one or more overhead nozzles.  The six-way directional valve 300 also includes flowing piping 310.  The flowing piping 310 includes piping to one or more flowing nozzles.  The six-way directional valve 300 also includes a return 312.  The return 312 can be used to return water to the supply tanks 204, 202, 206. --
On page 20, last line, the phrase –as depicted in Figure 4—has been inserted after the phrase “various angles”.
On page 21, line 2, the sentence “It should be understood that this example is illustrative and therefore should not be construed as being limiting in any way.” has been deleted.
On page 21, first full paragraph, first line, the phrase “can be” has been deleted and –is- - is inserted in place thereof.
On page 21, first full paragraph, sixth line, the phrase “can be” has been deleted and –is- - is inserted in place thereof.
On page 21, first full paragraph, seventh line, the phrase “can receive” has been deleted and –receives- - is inserted in place thereof.
On page 21, last paragraph, the sentence “It should be understood that this example is illustrative and therefore should not be construed as being limiting in any way.” has been deleted.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 26-30, 32, 40-43 and 45 are allowed.  The closes prior art is KR (2009040002751- herein referred to as Kyu) for the reasons set forth in the 8/14/2019 Non-final Rejection. The claims are allowable over the prior art because the prior art fails to teach or render obvious the four car transit cleaning unit of claim 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/KEVIN R KRUER/Primary Examiner, Art Unit 3649